Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/KR2018/013753 11/13/2018, which claims benefit of the foreign application: REPUBLIC OF KOREA 10-2017-0151243 with a filing date 11/14/2017.
2.	Claims 37-48 are pending in the application. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating or preventing diseases associated with an increase in late sodium current” without limitation (i.e., no named disorder or disease), see claim 37. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:

2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 37 is drawn to methods of use using the compound for treating or preventing “diseases associated with an increase in late sodium current” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 

It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treating or prevention diseases associated with an increase in late sodium current” without limitation (i.e., no named disorders). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating or preventing “diseases associated with an increase in late sodium current” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “diseases associated with an increase in late sodium current” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “diseases associated with an increase in late sodium current”  is prevented or treated without limitation (i.e., no named disease or disorder) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “diseases associated with an increase in late sodium current”  without limitation (i.e., no named disease or disorder). The “preventing or treating diseases associated with an increase 

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see pages 2-3 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating diseases associated with an increase in late sodium current” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or prevent diseases associated with an increase in late sodium current” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “diseases associated with an increase in late sodium current” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would 
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a

	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” and incorporation of named disorders of “diseases associated with an increase in late sodium current”  supported by the specification (i.e., see claim 41) into claim 37 respectively would obviate the rejection. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a 
terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.1 	Claims 37-48 are rejected under the judicially created doctrine of the 
          obviousness-type double patenting as being unpatentable over claims 1, 3 and 10-11 
          of  Shin et al.  US 10,456,376, over claim 1 of Jo et al.  US 10,849,882, over claims 1 
         and 3 of Pang et al. a US 10,905,675, and over claims 1 and 3 of Yoo et al. US 
         11,033,531. Although the conflicting claims are not identical, they are not patentably 
          distinct from each other and reasons are as follows.	
	Applicants claim a method for the prevention or treatment of diseases associated with an increase in late sodium current, comprising administering a therapeutically effective amount of a carbamate compound of the following Formula 1, or a pharmaceutically acceptable salt, solvate or hydrate thereof to a subject in need thereof:

    PNG
    media_image1.png
    217
    342
    media_image1.png
    Greyscale
, wherein one of A1 and A2 is CH, and the other is N, see claim 37.  Dependent claims 38-48 further limit the scope of methods, i.e., specific variables 
    PNG
    media_image2.png
    187
    241
    media_image2.png
    Greyscale
in claims 38-39, specific diseases in claims 40-46, and specific dose from 50 to 500 mg and administration strategy in claims 47-49.
	Shin et al.  ‘376 claims a method for prophylactically treating headaches in a subject, comprising: administering a therapeutically effective amount of a carbamate compound of Formula 1 or formula 2, or a pharmaceutically acceptable salt, solvate or hydrate thereof to the subject, 
    PNG
    media_image3.png
    154
    344
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    161
    328
    media_image4.png
    Greyscale
.  The dose is from 10 to 500 mg, and it can be administered orally, parenterally, intravenously, intramuscularly or subcutaneously, see columns 10-11.
	Jo et al.   ‘882 claims a method for treating fibromyalgia using a compound of formula 2, 
    PNG
    media_image4.png
    161
    328
    media_image4.png
    Greyscale
, see columns 9-10.

    PNG
    media_image3.png
    154
    344
    media_image3.png
    Greyscale
, 

    PNG
    media_image4.png
    161
    328
    media_image4.png
    Greyscale
, see columns 10-11.
	Yoo et al. ‘531 claims a method for alleviating or treating tremor or tremor syndrome in a subject using a compound of formula 1 or 2, i.e., 
    PNG
    media_image3.png
    154
    344
    media_image3.png
    Greyscale
, 

    PNG
    media_image4.png
    161
    328
    media_image4.png
    Greyscale
, see columns 10-11.

The difference between instant claims and Shin et al.  ‘376, Jo et al.   ‘882 , Pang et al. ‘675  and Yoo et al. ‘531 is that the instant claims are silent the scope of treated diseases.
One having ordinary skill in the art would find the claims 37-48 prima facie obvious because one would be motivated to employ the methods of use of Shin et al.  ‘376, Jo et al.   ‘882 , Pang et al. ‘675  and Yoo et al. ‘531 to obtain instant invention.  

4.2 	Claim 37 is rejected under the judicially created doctrine of the 
          obviousness-type double patenting as being unpatentable over claim 15 of Shin
          et al. co-pending application No. 16/468,782, over claim 19 of Hwang et al. co-pending 
          application No. 16/468,985 and Yi et al.  co-pending application No. 16/763,751.  
          Although the conflicting claims are not identical, they are not patentably distinct from 
           each other and reasons are as follows.	
            Applicants claim a method for the prevention or treatment of diseases associated with an increase in late sodium current, comprising administering a therapeutically effective amount of a carbamate compound of the following Formula 1, or a pharmaceutically acceptable salt, solvate or hydrate thereof to a subject in need thereof:

    PNG
    media_image1.png
    217
    342
    media_image1.png
    Greyscale
, wherein one of A1 and A2 is CH, and the other is N, see claim 37.

    PNG
    media_image3.png
    154
    344
    media_image3.png
    Greyscale
, see claim 15.
	Hwang et al. ‘985 claims a method for alleviating or treating demyelinating disease in a subject using a compound of formula 1, i.e., 
    PNG
    media_image3.png
    154
    344
    media_image3.png
    Greyscale
, see claim 19.
	Yi et al. ‘751 claims a method for alleviating or treating visceral pain in a subject using a compound of formula 1, i.e., 
    PNG
    media_image3.png
    154
    344
    media_image3.png
    Greyscale
, see claim 25.
The difference between instant claims and Shin et al.  ‘782, Hwang et al. ‘985,  and Yi et al. ‘751 is that the instant claims are silent the scope of treated diseases.
One having ordinary skill in the art would find the claim 37 prima facie obvious because one would be motivated to employ the methods of use of Shin et al.  ‘782, Hwang et al. ‘985,  and Yi et al. ‘751 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Shin et al.  ‘782, Hwang et al. ‘985, and Yi et al. ‘751 would possess similar activity to that which is claimed in the reference.  
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

December 07, 2021